Citation Nr: 1303195	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected anxiety disorder.  In a November 2010 decision, the Board also denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for a service-connected anxiety disorder. 

The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and, in an Order dated in September 2011, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

In June 2012, the Board remanded this matter for further evidentiary development.  Thereafter, in a September 2012 rating decision, the RO increased the rating for the Veteran's service-connected anxiety disorder to 50 percent disabling, effective July 29, 2005, the date of receipt of the Veteran's original claim for increase.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board finds that there is substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).


FINDINGS OF FACT

The evidence of record does not reflect that the symptomatology of the Veteran's anxiety disorder has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking; or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating for anxiety disorder in excess of 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In this case, the VCAA duty to notify was addressed by way of letters sent to the Veteran in August 2005, March 2006, and February 2007.  The August 2005 letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran in general terms of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They informed the Veteran of all of the elements of how an increased rating is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, such as the claim discussed herein, section 5103(a) also requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

The Board acknowledges that no letter meeting the requirements of Vazquez-Flores has been sent to the Veteran.  Nonetheless, such prejudice has been overcome.  Over the course of his appeal, the Veteran was provided with considerable correspondence regarding what was needed to support his increased-rating claim.  The Veteran also has provided statements that show his knowledge of what evidence is needed to support his claim.  Additionally, the Veteran is represented by a service organization that is intimately familiar with the adjudication of Veterans' claims.  Therefore, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent medical records and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file, including the Veteran's electronic file, the Veteran's service treatment records, and records of his post-service VA and private treatment.  

Finally, as noted above, the Board remanded the Veteran's claim in June 2012 for the RO/AMC to obtain the Veteran's VA treatment records dated from July 2007 and thereafter, and to schedule the Veteran for a VA examination.  A review of the Veteran's claims folder and electronic folder reflects that such records have been obtained, and that a VA examination was provided to the Veteran in June 2012.  The June 2012 VA examination also substantially complies with the Board's June 2012 remand directives as it responded to the questions posed by the Board.  Thus, given that the AMC followed the Board's remand directives by completing them, the Board finds substantial compliance with its June 2012 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that the current severity of his anxiety disorder entitles him to disability rating in excess of 50 percent.

Regarding the rating criteria for generalized anxiety disorder, a 50 percent rating is assigned when the disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2012).  

A 70 percent evaluation is assigned when a Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is often referenced in the records.  This numeric rating is from a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF from 61 to 70 reflects some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulty in social, occupational of school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board has thoroughly reviewed all the evidence relevant to the Veteran's claim in the physical and electronic files of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail the evidence submitted by the appellant or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and in what this evidence shows, or fails to show, with regard to the claim.  In that regard, it is noted that the appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the Board need only address its reasons for rejecting evidence favorable to the claimant).

A review of the evidence of record reveals treatment for psychiatric symptoms in 2004, the records of which noted that the Veteran reported that his depression was getting better, but that he still had sleep problems.  On examination, he was alert and oriented, with normal speech, appropriate affect, and slightly anxious mood.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideations.  His cognitive functions appeared intact.  The diagnosis at the time was mood disorder due to a general medical condition.  His GAF scores were 60, 65, and 55.  

A September 2005 VA examination reflected complaints of sleep disturbance, nightmares about something going after the Veteran or the Veteran being harmed, and seeing shadows or things come out of the walls.  The Veteran reported getting nervous if he got upset about what he was talking about, with trembling in the arms and hands, and slurred speech.  He also stated that, approximately once a month, while lying down, he would be unable to move and be unable to breathe.  He also noted frequent forgetfulness of tasks and placement of objects.  With his medication regimen at the time, however, he reported experiencing less frequent episodes of jumpiness, trembling hands, sweating, extreme forgetfulness, and pounding heart, approximately once a month.  He admitted to spontaneous crying spells several times a month and fleeting thoughts of harming himself, but denied any plan or intent to do so.

On examination, the examiner characterized the Veteran as adequately groomed, clean, and with good hygiene.  The Veteran was cooperative, though guarded.  His style was somewhat withdrawn.  His mood was stable.  There were no signs of involuntary movements or ticks.  The Veteran's speech was both relevant and coherent, though he responded with a lot of single-word responses.  His voice level was within normal limits.  He was oriented in all spheres.  The examiner found the Veteran's contact with reality to be intact overall, suggesting that it was not unusual for someone on the brink of sleep to see shadows.  The Veteran was independent in activities of daily living, and was deemed capable of managing his own financial affairs.  His GAF score at the time was 57.

A subsequent September 2005 VA treatment record noted the Veteran's trouble with sleeping and with his girlfriend, who was pressuring him to have a baby.  The Veteran reported taking piano lessons and was considering taking classes at the community college.  On mental status examination, he was alert and oriented, maintained good eye contact, had clear and coherent speech, had restricted affect and depressed mood, had fair judgment and insight, and had logical and organized thought process.  The Veteran denied any auditory and visual hallucinations, and suicidal and homicidal ideations.  He continued to have problems with his long-term and short-term memory.  

In February 2006, the Veteran was involved in a motor vehicle accident, after which he felt very anxious, had difficulty sleeping, felt constantly on edge, could not stop reliving and thinking about the accident, and avoided driving his truck.  On examination, he was fully oriented and alert, and had good grooming and hygiene. His mood was depressed with congruent affect.  His thinking was logical and coherent.  His speech was normal in tone, rate, and volume.  The diagnoses were acute stress disorder and depressive disorder not otherwise specified. 

Also in February 2006, the Veteran called for another psychiatric appointment, indicating that he had felt increasingly anxious and depressed over the previous several days from thinking about events from his past, including his parents' abandonment of him as a young child and his grandparents' criticism and emotional abuse of him.  At the time, the Veteran had completely isolated himself from his extended family and held a deep hatred toward his father.  He had been married twice and had three children, with whom he had little contact.  The Veteran was cooperative and open.  He was fully oriented and alert.  His mood was depressed with a tearful affect.  His thinking was logical and coherent, with no indication of psychosis.  The Veteran acknowledged passive suicidal ideations without intent. 

A March 2006 VA treatment record noted that the Veteran reported feeling depressed and discouraged.  He was attempting to make some positive changes in his life, but felt obstacles in his way.  He was cooperative and open, fully oriented and alert.  His mood was depressed with improved affective range.  His thinking was logical and coherent.  There was no indication of psychosis.  The Veteran denied suicidal ideation.  

An April 2006 VA treatment record documented increased anxiety due to the Veteran's stressful job.  At the time, he was alert and oriented.  His speech was normal, his affect was appropriate, and his mood was brighter.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideations.  His cognitive functions appeared intact.  His GAF score was 55.

In May 2006, the Veteran attended a psychotherapy session at VA with a person identified as his wife.  He reported that he had been functioning fairly well, and that his depression and anxiety had been manageable.  The Veteran and his wife reported being married to each other for 12 years, and reported being committed to each other and being able to relate to each other.  The Veteran's grooming and hygiene were good.  He presented as mildly anxious and depressed, but remained hopeful about the future. He displayed good range of affect.  His thinking was logical and coherent.  He denied any suicidal ideation and intent.  Overall, the Veteran was very guarded in relationships and had difficulty trusting others.  However, his relationship with his wife presented a significant opportunity for healing and modification of dysfunctional beliefs about himself and others in relationships. 

A May 2006 private treatment record from Pontotoc Medical Clinic indicated no depression, anxiety, or agitation. 

A June 2006 VA treatment record showed that the Veteran reported increased anxiety, especially regarding recent arguments with his long-time girlfriend.  He had begun to worry more about the future, getting headaches and having difficulty sleeping.  His mood was anxious with congruent affect.  His thinking was logical and coherent.  There was no evidence of suicidal ideation or intent. 

In July 2006, the Veteran was noted to be doing well in terms of depression and anxiety.  The Veteran also reported that therapy sessions were helping.  He was alert and oriented.  His speech was normal.  His affect was appropriate and his mood was euthymic.  There was no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideations.  Cognitive functioning appeared intact.  He and his girlfriend also reported that their relationship remained stable.  His GAF score was 60 at the time.

A March 2007 VA treatment record noted that the Veteran appeared stable in terms of anxiety and depression.  The diagnosis provided was mood disorder due to a general medical condition (complicated migraines)/sleep disorder due to a general medical condition.  His GAF score at the time was 55.

An April 2007 VA examination reflected  the Veteran's reports of weight loss of 10 or 12 pounds over a one-week period, though it was noted that he did not appear emaciated.  The Veteran presented as well-developed, well-nourished, and muscular.  The examiner noted that the Veteran was dressed in clean, casual attire, and that his grooming and hygiene appeared good.  The Veteran's speech was delivered in a moderate to softened tone and moderate pace.  The content was rational and goal-directed.  There was no evidence of tangentiality, loose associations, or flight of ideas.  No delusional material was elicited and the Veteran's thoughts appeared well-formed and presented.  No hallucinations were reported.  The Veteran's mood was cooperative and congenial.  He easily and readily engaged in conversational interview.  The Veteran's affect was congruent and ranged from euthymic to smiling.  He continued to report periods of anxiety and depression; however, he indicated that the anxiety was usually brought on because he was "always on the rush".  His anxiety usually triggered his migraine headaches, which caused him to feel depressed.  He tried to take breaks from tasks if he started to feel anxious.  He felt unhappy with his life and had had suicidal thoughts in the past. 

The examination report went on to reveal the Veteran reported living by himself and working as a tractor trailer truck driver for five years.  He felt his work had increased his stress level.  He was taking classes two mornings each week, and studied on the mornings he did not have class. He and his partner of several years had recently broken up due to domestic violence on her part, and he had only begun dating again.  The Veteran stated that he usually tried to get to bed shortly after coming home each evening.  He read the Sunday paper, but little else.  He had a laptop computer that he used for schoolwork and for general internet access.  He was completely independent in his self-care activities, including his house chores and yard work.  He also handled all of his personal finances.  He had little time for leisure activity, but indicated that he would occasionally buy a "SciFi movie".  The Veteran had a GAF score of 51-55 at the time of the April 2007 VA examination. 

April and August 2008 VA treatment records reflected that the Veteran and his wife were contemplating divorce, which increased his anxiety.  The Veteran also reported feeling anxious and having panic attacks in social situations.  Mental status examination showed that he was well-groomed with good hygiene, was nicely dressed, was oriented, and was cooperative.  The Veteran had normal behavior and good eye contact, clear and coherent speech, full and spontaneous affect, euthymic mood, linear and logical thought process, no auditory or visual hallucinations, fair insight and judgment, and no suicidal or homicidal ideations.  The diagnoses were general anxiety disorder, depression not otherwise specified, and anxiety disorder secondary to migraines.  His GAF score was 65.  

In September 2008, the Veteran reported increased depression and anxiety due to family stress.  He reported sleeping six hours each night, a decreased appetite, and feeling depressed half of the days of the week with crying spells.  He experienced panic attacks once a week.  He denied current suicidal and homicidal ideations.  At the time, he worked as a local truck driver and attended computer engineering classes at the community college.  The Veteran reported that his main stressor was his 16-year-old daughter, who had run away with her boyfriend.  He admitted to increased use of alcohol.  Mental status examination reflected appropriate attention to grooming and hygiene; orientation to person, place, time, and situation; a cooperative attitude; appropriate eye contact; normal rate, volume, and tone of speech; dysthymic affect and mood congruent with affect; organized and goal-directed thought process; no evidence of auditory or visual hallucinations; and no evidence of suicidal or homicidal ideation.  The diagnoses were general anxiety disorder v. panic disorder; rule/out major depressive disorder, recurrent without psychotic symptoms v. SIMD; and rule/out dysthymic disorder.  The Veteran's GAF score was 50.

Remaining psychological treatment records dated in 2008 noted that the Veteran was attempting to cope with his divorce.  Mental status examinations reflected good grooming and hygiene, logical and coherent thinking, anxious and depressed mood, affect congruent with mood, normal speech, and no suicidal or homicidal ideation.

VA treatment records dated in 2009 showed that the Veteran continued to receive individual psychotherapy.  His general anxiety disorder was managed through medication, which was helpful.  He denied a depressed mood, and was eating and sleeping well.  He also reported feeling anxious and discouraged about his future.  Mental status examination reflected appropriate hygiene; no agitation, tremor, or abnormal movements; alertness and attentiveness; normal speech; mood ranging from euthymic to dysphoric; affect ranging from appropriate to full; logical and goal-directed thought process; no delusions or paranoia; no hallucinations; good insight and judgment; and no suicidal or homicidal ideation, intent, or plan. 

The Veteran was provided another VA psychiatric examination in January 2010.  This examination revealed that, since the April 2007 VA examination, the Veteran has received on-going treatment for generalized anxiety disorder.  The Veteran reported continuous anxiety, with the most recent report suggesting mild anxiety; and continuous depression, with the most recent report suggesting mild depression. He also reported sleep paralysis approximately one to three times a month.  The Veteran reported that he still became anxious occasionally.  On examination, he appeared clean and neatly and appropriately dressed.  His psychomotor activity and speech were both unremarkable.  He was cooperative, friendly, relaxed, and attentive.  His affect was normal.  His attention and orientation were intact.  His thought process and content were unremarkable.  No delusions or hallucinations were found.  He understood the outcome of behavior, his intelligence was average, and he understood that he has a problem.  The Veteran reported difficulty falling and staying asleep, and required medication to assist with sleep.  There was no evidence of inappropriate behavior or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  He reported panic attacks six times a year in response to stressful situations.  There was no suicidal or homicidal ideation.  The Veteran had no problem with activities of daily living. 

During this examination, the Veteran also reported dating his current girlfriend for nine months.  He indicated that he had friends with whom he talked, but he did not go out to socialize much due to a lack of interest.  His remote memory was mildly impaired, but his recent memory and immediate memory were normal. Psychological testing indicated the presence of anxiety and depression; however, the severity suggested by the tests was inconsistent with the Veteran's presentation during the assessment and with previous clinical descriptions of the Veteran's symptoms.  The VA examiner suggested the possibility that the Veteran was exaggerating the severity of symptoms on the self-report measures.  The Veterans GAF score at the time was 60.  The VA examiner commented that the Veteran had moderate difficulties with industrial and social functioning.  His work difficulties occurred when he had migraines.

VA psychotherapy treatment records dated in 2010 noted that the Veteran presented as casually dressed, cooperative, oriented, and appropriate.  Mental status examinations showed that he was coherent and goal-directed; had normal speech; had mildly anxious and dysthymic mood; had good insight and judgment; had intact memory; and denied hallucinations, paranoid/grandiose ideations, and suicidal and homicidal thoughts.  He had a GAF score of 50 during this time period.  The Veteran reported experiencing anxiety attacks between once and three times each week, and described typical panic attacks and some generalized anxiety with constant worries and anticipation of impending doom.  He continued to work as a truck driver, but was contemplating a job change as he felt increasingly unsafe behind the wheel.  

A July 2011 VA treatment record noted increased anxiety and mild panic attacks.  There was no evidence of depression, suicidal or homicidal ideation or plans, and psychosis.  A September 2011 VA treatment record noted that the Veteran's anxiety had subsided significantly.  Mental status examination showed that he was alert and oriented to all spheres, maintained good eye contact with no signs of agitation or confusion, was cooperative and compliant, had normal speech, had linear and coherent stream of thought that was well-organized.  There was no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  The Veteran denied suicidal and homicidal ideation.  His attention span was intact, as was his immediate and remote memories.  He had good insight and sound judgment.  

A February 2012 VA treatment record reflected reports of mental stability, with very few anxiety attacks, by the Veteran.  He complained of decreased sexual drive and some relational strains due to it.  Mental status examination showed that the Veteran was alert and oriented in all spheres, maintained good eye contact with no signs of agitation or confusion, was cooperative and compliant, had normal speech, had euthymic mood and affect consistent with the mood, and linear and coherent stream of thought that was well-organized.  There was no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  The Veteran denied suicidal and homicidal ideation.  His attention span was intact, as was his immediate and remote memories.  He had good insight and sound judgment.  He had a GAF score of 65.

The Veteran was most recently provided VA psychiatric examination in June 2012.  He was diagnosed with generalized anxiety disorder, depressive disorder not otherwise specified, and alcohol abuse.  Symptoms attributed to his diagnoses included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran had a GAF score of 58 that was attributable to his service-connected generalized anxiety disorder.  The examiner believed that the severity of the Veteran's generalized anxiety disorder was greater than was the case in the past.  The examiner also found that when considering the effects of generalized anxiety disorder, depressive disorder, and alcohol abuse together, the Veteran had occupational and social impairment with deficiencies in most areas.  It was noted that the Veteran had been married three times, and lived with a roommate.  He has three adult daughters, and maintained a positive relationship with one of them.  He worked in an automotive factory for the past nine months, and he characterized the job as stressful.  The examiner believed that the Veteran was able to function consistently in a standard employment setting despite significant challenges posed by symptoms of his generalized anxiety disorder, that he was able to function independently and manage financial benefits.  He also believed the Veteran's psychiatric symptoms affected, but did not preclude, his ability to interact with coworkers, supervisors, and customers to a reasonable degree in the majority of cases.  It was not expected that the Veteran's psychiatric/behavioral status would change significantly during the next six to 12 months.

The Board does not find that the evidence of record reflects a basis for awarding a disability rating in excess of the Veteran's currently-assigned 50 percent evaluation for his anxiety disorder.  At the outset, the Board notes that it has considered the GAF scores assigned during the course of the period under review.  Aside from the GAF scores of 51-55 and 50 found during the April 2007 VA examination and in September 2008, respectively, the Veteran's GAF scores have generally ranged from 55 to 65.  As previously indicated, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulty in social, occupational of school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, with some meaningful interpersonal relationships.  See the Diagnostic Criteria from DSM-IV.  In this regard, the Board notes that the Veteran has not been deemed unable to work due to his anxiety disorder, has attended school while working full-time during the appeal period, and has maintained relationships with one of his daughters and women, although occasionally reporting that these relationships are strained.  Furthermore, as noted above, while the Board considers GAF scores in its analysis, they are not solely determinative of an appropriate rating and must be considered with other evidence of record.  In any case, the general impression conveyed from the GAF scores assigned is that the Veteran is at most moderately impaired from the illness at issue.  

In addition, despite the June 2012 VA examiner's remarks, the Board does not find that the evidence of record reflects that the Veteran's anxiety disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as contemplated for a 70 percent evaluation.  Likewise, total occupational and social impairment is not shown.  In fact, these records show few of the symptoms set out in the rating schedule contemplated for a 70-percent evaluation.  More specifically, the Veteran has been repeatedly and consistently found to have no obsessional rituals that interfere with routine activities; normal speech patterns; the ability to function independently, appropriately, and effectively; good hygiene and grooming; and be oriented to all spheres.  

The Veteran also does not have near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  While he has reported periods of anxiety, depression, and mild panic attacks, he also has consistently reported functioning independently on a daily basis and being able to manage his own finances.  In fact, throughout the appeal period, the Veteran participated in piano classes, and continued to work while attending school at a community college.  The Board also notes that the Veteran has been able to change jobs, work in a stressful environment, maintain a positive relationship with one of his daughters, and date.  In addition, he reported living with a roommate.  This demonstrates an ability to adapt to stressful circumstances, as well as an ability to function independently, appropriately and effectively.

The Board acknowledges the evidence of record reflecting the Veteran's report of passive suicidal thoughts on two occasions in the past, in February 2006 and during examination in April 2007.  However, the Board notes that the credibility of the Veteran's reported suicidal ideation is undermined by clinical data suggesting the possibility that he was exaggerating the severity of symptoms, as indicated by the January 2010 VA examiner.  Furthermore, treatment records and examinations subsequent to these two complaints consistently noted that the Veteran denied suicidal or homicidal ideation.  The report of passive suicidal ideation on two occasions during the entire appeal period is not sufficient to warrant the assignment of an increased rating, especially when considering that other symptoms of Veteran's anxiety disorder were generally mild and not continuous.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported symptomatology. Indeed, the Veteran is competent to report the type, severity, and chronicity of his anxiety disorder symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, as outlined above, given the clinical determination that the Veteran may exaggerate his anxiety disorder symptoms, and the lack of clinical evidence to support the Veteran's assertions of some symptoms, the Board has concluded that the Veteran's opinions are afforded little probative value.  

Clearly, the Veteran has disabling symptoms of anxiety disorder, as is recognized by his current evaluation.  At the same time, however, the evidence in the record does not support his contention that a 70-percent rating is warranted.  
The Board does not find that the Veteran's overall disability picture reflects that his anxiety disorder is productive of occupational and social impairment in most areas or that it causes total occupational and social impairment.  

The Board further finds the criteria for rating higher than 50 percent were not met at any time during the appeal period.  Accordingly, a "staged rating" is not for application.  

The Board has also considered whether a referral for an extra-schedular evaluation is warranted with regard to the Veteran's increased rating claim for his anxiety disorder.  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's anxiety disorder level and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. Consequently, referral for extra-schedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 50 percent for a service-connected anxiety disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


